Citation Nr: 1418024	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-36 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for nephropathy as secondary to service-connected diabetes mellitus type II.  

2.  Entitlement to a separate compensable rating for retinopathy and cataracts as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to December 1975.

This matter initially came before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

In July 2013 the issues currently on appeal were remanded for further development, to include obtaining VA examinations.  

While on appeal to consider whether the Veteran was entitled to service connection for an acquired psychiatric disorder, the RO granted the issue of entitlement to service connection for a pain disorder in November 2013, which represents a full grant of the benefit sought, and as such this issue is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  It is noted that the rating was assigned under the psychiatric code.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.

While the case was in remand status, a 60 percent rating was assigned for nephropathy as secondary to service-connected diabetes mellitus type II.  It was assigned effective January 2012, when entitlement to the rating was demonstrated.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetic retinopathy has not caused incapacitating episodes, central visual acuity worse than 20/40 uncorrected distance vision in either eye, or impairment of visual fields or other symptoms warranting a separate compensable rating.


CONCLUSIONS OF LAW

The criteria for an initial compensable separate rating for diabetic retinopathy and cataracts have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.75, 4.76, 4.79, Diagnostic Codes 6006, 6027 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim of entitlement to an initial compensable separate rating for diabetic retinopathy and cataracts.  As recently as October 2013 the Veteran was provided a VA eye examination, and the report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the retinopathy and cataracts on appeal, and is adequate for purposes of this appeal.  The July 2013 remand directives were substantially complied with in regards to the retinopathy and cataracts.  There is no evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The entire time period is for consideration in determining the appropriateness of staged ratings for distinct periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Retinopathy and Cataracts

The Veteran claims that he should be awarded a separate compensable rating for retinopathy and cataracts associated with his diabetes mellitus.  

Under the amended version of the regulations, 38 C.F.R. § 4.79a, Diagnostic Code 6006 is applicable to retinopathy or maculopathy, and is rated under the general rating formula for Diagnostic Codes 6000 through 6009.  

Under the criteria for evaluating diseases of the eye, Diagnostic Codes 6000 through 6009, in chronic form, are to be rated from 10 percent to 100 percent disabling for either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation. 

Generally, rating based on visual acuity is based on the best corrected distant vision.  38 C.F.R. § 4.76(b) (2013).

Under the General Rating Formula for Diagnostic Codes 6000 through 6009, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months and a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009, Note (2013).

Impairment of visual acuity is determined based on the best distant vision obtainable.  38 C.F.R. §§ 4.75, 4.76(b) (2013).  A noncompensable rating is assigned when vision is at best 20/40 in both eyes; there is no rating for visual acuity better than that.  38 C.F.R. § 4.79.

Diagnostic Code 6027 indicates that preoperative cataracts are evaluated based on visual impairment.  The October 2013 VA examiner noted that the Veteran's cataracts were preoperative; therefore, rated on visual impairment.  See 38 C.F.R. § 4.79, Diagnostic Code 6027.

In May 2009 the Veteran claimed an increased rating in his service-connected diabetes mellitus, with retinopathy and cataracts in part on account of visual complications.  This claim was submitted along with a statement from V. Nagpal, M.D. indicating that there were visual complications as a result of the Veteran's diabetes mellitus.  

VA examination in June 2009 indicated that there was normal visual acuity.  

Visual examination in July 2009 showed corrected, or aided distance vision was 20/25 for each eye, probably due to dry eyes or macular degeneration.  The Veteran's cataracts did not affect his vision.  

In August 2009 the Veteran was seen for refraction after improvement in vision and comfort with tears.  

September 2010 VA examination indicated that the Veteran had progressive loss of vision.  Visual acuity was normal; visual fields were grossly normal and there were no cataracts.  Aided vision was 20/20 in each eye.  

In his September 2010 Substantive Appeal the Veteran reported that his eyes were leaking and that he had cataracts.  

In an August 2010 hearing before a Decision Review Officer, and again in the March 2013 hearing before the Board, the Veteran described leaking fluid in his eyes, and cataracts.  

The Veteran was afforded an October 2013 VA examination for his eyes.  VA treatment records were reviewed, and the examiner observed that the Veteran had been diagnosed as having cataract and dry eyes.  Visual acuity testing revealed uncorrected distance vision of 10/200 in the right and left eyes.  Uncorrected near vision, corrected distance vision, and corrected near vision were 20/40 or better in both eyes.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  Pupils were round and reactive to the light.  An afferent pupillary defect was not present.  The Veteran did not have an astigmatism, or diplopia.  Goldmann applanation was performed.  Slit lamp and external eye exam was normal for the lids/lashes, conjunctiva/sclera, anterior chamber, and iris.  The cornea on the left and on the right showed mild infectious superficial punctate keratopathy, and there was mild nuclear sclerotic cataract of the lens.  Internal eye examination showed abnormal fundus.  The optic disc, vessels, vitreous, and periphery were normal.  The macula on the right and on the left had mild to moderate non-proliferative diabetic retinopathy, and no clinically significant macular edema.  

There was no visual field defect, and no visual field testing was performed.  The Veteran did not have contraction of a visual field, loss of a visual field, scotoma, or legal blindness.  The Veteran had corneal conditions, cataract and other lens conditions, and retinal conditions.  The Veteran had not had a corneal transplant, keratoconus, or pterygium.  The Veteran had not had a corneal transplant.  The Veteran did not have keratoconus or pterygium.  The Veteran did not have another corneal condition that might result in an irregular cornea.  There was no decrease in visual acuity or other visual impairment.  No identified eye condition caused scarring or disfigurement.  The Veteran had preoperative cataracts in each eye.  There was no aphakia or dislocation of the crystalline lens.  The Veteran's eyes were affected by retinopathy and retinal hemorrhage.  The Veteran had not had any incapacitating eye episodes attributable to any eye condition in the previous year.  His ability to work was not impacted.  Diabetic retinopathy was due to diabetes.  Dry eye was at least as likely as not due to diabetes, and cataracts were most likely due to diabetes.  

Based on the above evidence, the Veteran is not entitled to a separate compensable rating at any time during the appeal period.  The Veteran's central visual acuity was not at any point poor enough (worse than 20/40 corrected distance vision in either eye) to warrant a compensable rating under the Table for Central Visual Acuity Impairment.  Moreover, there was no impairment of visual fields or other disorder significant enough to warrant a compensable rating under any potentially applicable diagnostic code.  In addition, while the Veteran is competent to indicate that his vision is impaired, the probative value of the general lay assertions in this regard are outweighed by the specific optometric findings of the trained health care professionals who conducted vision testing throughout the appeal period.  The preponderance of the evidence is therefore against a separate compensable rating for diabetic retinopathy and cataracts.

Extraschedular rating

The Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  In other words, the Veteran's retinopathy and cataracts include decreased visual acuity, dryness, and leakage.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  As distinguished from Rice, a claim of entitlement to a TDIU was denied in an August 2012 DRO decision, which the Veteran did not appeal.  Accordingly, there is no pending or unadjudicated claim or issue of entitlement to TDIU.

For the reasons stated above, the preponderance of the evidence is against any higher or separate rating for diabetic retinopathy and cataracts.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a higher rating must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to a compensable rating for diabetic retinopathy and cataracts is denied.


REMAND

Nephropathy

A November 2013 rating decision separately granted nephropathy as secondary to the service-connected disability of diabetes mellitus type II with retinopathy and cataracts, rating it as 60 percent disabling since January 24, 2012.  As this arose from an increased rating claim considering whether a separate rating was warranted, it remains on appeal.

Pursuant to the July 2013 Board remand, the Veteran was afforded a September 2013 VA examination that evaluated his diabetes mellitus, which was managed by a restricted diet and more than 1 insulin injection per day.  Regulation of activities was not required for medical management.  The Veteran visited his diabetic care provider less than 2 times a month for episodes of ketoacidosis or hypoglycemic reaction.  He had not had any episodes of hypoglycemia requiring hospitalization or visits to his provider over the past year.  He did not have progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.  

The Veteran's September 2013 fasting plasma glucose was 118, and his A1C was 7.3.  The Veteran's kidneys were specifically examined in regards to his diagnosed diabetic nephropathy.  The examiner indicated that since 2008, the Veteran's VA medical records had shown intermittent increases in plasma BUN and creatinine that had not been sustained or required treatment with dialysis.  Urinalyses had shown elevated glucose, protein, hyaline casts (twice), with a sustained increase in microalbumin over the same time period.  The Veteran was prescribed continuous medication.  The Veteran had renal dysfunction as evidenced by constant proteinuria (albuminuria), but he did not require regular dialysis.  The Veteran had hypertension and/or heart disease due to renal dysfunction.  (The Board observes that the Veteran's hypertension is separately service connected, and rated as noncompensably disabling.)  The Veteran did not have urolithiasis, urinary tract or kidney infection, kidney transplant or removal, or related tumors or neoplasms.  There were no other pertinent physical findings.  

Spot urine tests on various dates showed persistent elevation of protein/creatinine ratio.  A July 2012 test showed urine creatinine level of 146.6mg/dL, microalbumin, rand was 371ug/ml, and microalbumin/creatinine was 253mcg/mg.  February 2012 testing revealed creatinine of 217mg/dL, urine protein of 88.3mg/dL, microalbumin/rand of >500, and microalbumin/creatinine canceled.  An October 2011 test revealed creatinine of 141mg/dL, urine protein of 126.5mg/dL, microalbumin/rand of >500, and microalbumin/creatinine canceled.  

The examiner indicated that the Veteran's kidney problems did not impact his ability to work.  The examiner indicated that the records showed diabetic nephropathy as an active medical problem, and that since 2008 the records showed intermittent increases in plasma urea nitrogen (BUN) and creatinine that had not been sustained or required treatment with dialysis.  Urinalyses had shown elevated glucose, protein, hyaline casts (twice) with a sustained increase in microalbumin over the same time period.  These changes were likely to have worsened the Veteran's peripheral vascular disease, and put the Veteran at risk for developing additional vascular complications of diabetes, but did not directly cause disability at the time.    

In view of these findings, more current findings are indicated.  Specifically, address whether there is persistent edema and albuminuria with BUN 40 to 80mg percent; or creatinine 4 to 8mg percent; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or markedly decreased function of kidney or other organ systems, especially cardiovascular.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity of his diabetic nephropathy.  The claims file, Virtual VA, and VBMS must be made available to and reviewed by the examiner in conjunction with the examination and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should render an opinion as to whether at any time during the appeal there has been persistent edema and albuminuria with BUN 40 to 80mg percent; creatinine 4 to 8mg percent; generalized poor health characterized by lethargy, weakness, anorexia weight loss or limitation of exertion; or markedly decreased function of kidney or other organ systems, especially cardiovascular.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


